DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what Applicant means by “a stator comprising a plurality of magnets”, since it is not illustrated nor disclosed in specification?  Are these magnets separate and/or different than the plurality of stator magnets mentioned in specification? Are these magnets truly stationary or movable as claimed in other claims? To advance prosecution of case on merits, Examiner interprets it to mean “a plurality of stator magnets” as claimed in other claims and as disclosed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Zepp et al. (WO 2005/053139).
Regarding claim 15, Zepp et al. discloses:
A method of controlling an electric motor (abstract, Fig 3) having an armature (16,17) and a plurality of windings (19) about the armature, and a stator comprising a plurality of magnets (22), the method comprising: selectively positioning the stator between a proximal position, imparting a maximum magnetic force on the armature, and a distal position, imparting a minimum magnetic force on the armature (abstract, Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5,8,9,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4020675 B2 in view of Zepp et al. (WO 2005/053139).
Regarding claim 1, JP 4020675 B2 discloses:
An electric motor (para 1), comprising: 
a rotor (11) having an elongate shaft (16),
a commutator (19) disposed at a first end of the elongate shaft (16), 
an armature (17) disposed proximal to a second end of the elongate shaft, and 
a plurality of windings (18) about the armature (17) in communication with the commutator (19);
 a plurality of stator magnets (13) disposed about the rotor (11).
JP 4020675 does not teach the plurality of stator magnets (13) selectively positionable between a proximal position in close proximity to the rotor (11) and a distal position away from the rotor; and an actuator coupled to the plurality of stator magnets, the actuator operable to position the plurality of stator magnets between the proximal position and the distal position.
Zepp et al. teaches an apparatus where the plurality of stator magnets (22) selectively positionable between a proximal position in close proximity to the rotor (24) and a distal position away from the rotor (abstract); and 
an actuator (2) coupled to the plurality of stator magnets (22), 
the actuator operable to position the plurality of stator magnets (22) between the proximal position and the distal position (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify JP 4020675 to have the plurality of stator magnets selectively positionable between a proximal position in close proximity to the rotor and a distal position away from the rotor; and an actuator coupled to the plurality of stator magnets, the actuator operable to position the plurality of stator magnets between the proximal position and the distal position, as Zepp et al. teaches.
	The motivation to do so is that it would for variable axial rotor/stator or rotator/armature alignment and unique applications (para 2 of page 6 of Zepp et al.).

Regarding claims 2 and 3, JP 4020675 in view of Zepp et al. discloses the invention as discussed above, except for wherein the actuator is a fluid actuator or 
an electro-mechanical actuator.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify JP 4020675 in view of Zepp et al. to wherein the actuator is a fluid actuator or an electro-mechanical actuator.
	The motivation to do so would be based on cost, available space and desired efficiency of the machine.

Regarding claim 4/1, JP 4020675 B2 discloses wherein the plurality of stator magnets (13) are formed in a semi-circular arc about the rotor.

Regarding claim 5/1, JP 4020675 in view of Zepp et al. discloses the invention as discussed above. 
JP 4020675 does not teach further comprising: further comprising: a plurality of bearings rotationally support the rotor or an electrical source selectively applied to the commutator.
	Zepp et al. teaches further comprising: further comprising: a plurality of bearings (5,48) rotationally support the rotor an electrical source selectively applied to the commutator (para 20).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify JP 4020675 to further comprising: a plurality of bearings rotationally support the rotor or an electrical source selectively applied to the commutator, as Zepp et al. teaches.
The motivation to do so is that it would for variable axial rotor/stator or rotator/armature alignment and unique applications (para 2 of page 6 of Zepp et al.).

Regarding claim 8/1, JP 4020675 teach further comprising: an electrical source selectively applied to the commutator (inherent -else the machine would not function as disclosed, otherwise there would be no need for the commutator).

	Regarding claim 9/1, JP 4020675 teach further comprising: a plurality of fixed stator magnets (13) disposed about the armature (17).

Regarding claim 11, JP 4020675 B2 discloses:
An electric motor (para 1), comprising:
a rotor (11) having an armature (17) and a plurality of windings (18) about the armature; 
a plurality of stator magnets (13) moveably disposed relative to the rotor.
JP 4020675 does not teach an actuator coupled to the plurality of stator magnets, the actuator operable to selectively position the plurality of stator magnets between a proximal position, imparting a maximum magnetic force on the rotor, and a distal position, imparting a minimum magnetic force on the rotor.
Zepp et al. teaches an apparatus with an actuator (2) coupled to the plurality of stator magnets (22), the actuator operable to selectively position the plurality of stator magnets between a proximal position, imparting a maximum magnetic force on the rotor, and a distal position, imparting a minimum magnetic force on the rotor (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify JP 4020675 to have an actuator coupled to the plurality of stator magnets, the actuator operable to selectively position the plurality of stator magnets between a proximal position, imparting a maximum magnetic force on the rotor, and a distal position, imparting a minimum magnetic force on the rotor, as Zepp et al. teaches.
The motivation to do so is that it would for variable axial rotor/stator or rotator/armature alignment and unique applications (para 2 of page 6 of Zepp et al.).

 Regarding claim 12/11, JP 4020675 discloses further comprising: a magnetic field may be alternately disposed about the rotor (inherent – due to the presence of windings and magnets and the rotation and/or axial movements of either or both components).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 4020675 B2 in view of Zepp et al. (WO 2005/053139), further in view of Skrobek (DE 10-2013/021001).
	Regarding claim 10/1, JP 4020675 in view of Zepp et al. discloses the invention as discussed above, except further comprising: an output shaft; and a turbine fan attached to the output shaft.
Skrobek teaches a device further comprising: an output shaft; and a turbine fan attached to the output shaft (title),
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify JP 4020675 in view of Zepp et al. to have it further comprising: an output shaft; and a turbine fan attached to the output shaft, as Skrobek teaches.
The motivation to do so is that it would allow one to use it as a turbine fan (abstract of Skrobek).

Allowable Subject Matter
Claims 6,7 and 13,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 6/1 inter alia, the specific limitations of “…further comprising: a plurality of rotors arranged in a linear alignment; and the plurality of stator magnets disposed about each of the plurality of rotors ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 7/6 is also allowable for depending on claim 6.
In claim 13/12 inter alia, the specific limitations of “…further comprising: a plurality of rotors arranged in a linear alignment; and the plurality of stator magnets are disposed about each of the plurality of rotors ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 14/13 is also allowable for depending on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834